DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: line 4 of [00024] recites “…may include the steps ofpelosi step 501,…” which appears to be a typographical error.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a method of installing a grease fitting 500” [00024].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diameter" twice in line 12.  There is insufficient antecedent basis for this limitation in the claim as no diameter of the shaft nor any diameter of the first tool head had previously been claimed.
Claim 5 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 5 depends from claim 3 and claim 3 includes an option in which more than one handle is claimed. Thus, claim 5’s recitation of “the handle” may introduce confusion about which handle is being referred to.
Claim 10 recites the limitation "hexagonal collar length" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no hexagonal collar length had previously been recited.
Claim 11 recites the limitation "a grease receptacle" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if “a grease receptacle” is the same or different as “a grease fitting receptacle.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jirele et al. (US 7,104,164) in view of Kafka (US 2013/0014617) and Gramera et al. (US 5,048,379).
As to claim 1, Jirele teaches a hand tool ([Title]: Spark Plug Tool) but does not teach for installing a grease fitting having a collar, a shank, and a nipple. Rather, the tool of Jirele is useful for manipulating spark plugs, which have similar configurations as grease fittings. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the socket interface of Jirele with the socket interface of Kafka. Such a person would have recognized the similarities between the two. Jirele’s hex surface 22, first opening 18, and elastomeric sleeve 20 are directly analogous to Kafka’s hexagonal inner portion 110, central axis 130, and insert 105. Such a person would have been motivated to combine Kafka with Jirele, with a reasonable expectation of success considering their similarities, in order to achieve the benefits of Jirele, namely an elongated tool to reach tight spaces, while retaining the benefits of Kafka, namely the ability to interface with grease fittings.
Jirele in view of Kafka does not teach the hand tool comprising: a first tool head and a second tool head. Rather, Jirele’s tool includes a single head. However, in the field of socket hand tools, it was known at the time the invention was effectively filed to improve a socket tool by making the tool double-ended. See Gramera which teaches that two sockets of different sizes may be attached to the rear of each other in order to provide a user with a greater variety of tool sizes in a single tool. Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have attached the rear of the socket of Jirele to another one of a different size. See Examiner’s figure.

    PNG
    media_image1.png
    233
    987
    media_image1.png
    Greyscale

This hand tool comprises a first tool head (left side) and a second tool head (right side). Such a tool is obviated in view of the teachings of Gramera because a person having ordinary skill would have been motivated to provide a user with a greater variety of tool sizes in a single tool by making the tool double-ended.
 Jirele in view of Kafka and Gramera further teach: the first tool head and the second tool head, each including a hollow socket (hex shape configuration 22/hexagonal inner portion 110) having a socket aperture (as illustrated) and socket sides configured to releasably engage the collar (the hex shape 22/hexagonal inner portion 110 interfaces with a hex shaped collar as shown in Fig 2 of Kafka), and a deformable, cylindrical gripping member (elastomeric sleeve 20/insert 105) disposed within the hollow socket (as illustrated) having an interior diameter smaller than an exterior diameter of the nipple (Jirele Col 5 lines 33-35: teaches “The elastomeric sleeve has an inner diameter that is less than the outer diameter of the top portion of the spark plug.” Kafka [0021] teaches: “For example, there can be an interference fit between the nipple portion 205 and the recess 520 of the insert 105 upon insertion.”); and a shaft (shaft 14) with 2, 4, 6, or 8 sides (Jirele Col 6 lines 7+: “The second end 15 of the shaft 14 can be adapted to mate with a torque member. For example, it may have [sic] be square shaped to mate with a wrench.”) joining the first tool head to the second tool head (as illustrated above as obviated by Gramera), wherein the diameter of the shaft is smaller than the diameter of the first tool head and the second tool head (as illustrated above) and wherein the tool does not comprise an internal drive fitting (Jirele does not teach the hex shape 22 may be used as an internal drive fitting. Moreover, even though Gramera teaches at least one embodiment having an internal drive fitting, that feature of Gramera is not relied upon for the obviousness of making a single socket tool be double-ended by attaching one socket to the rear of another with a wrench-engaging portion in-between.).
As to claim 2, Jirele in view of Kafka and Gramera teaches the hand tool of claim 1, but does not teach the shaft is 3-4 inches long. Jirele does not disclose expressly that the shaft is 3-4 inches long. Instead, Jirele teaches at Col 6 lines 10-12: “In this embodiment, the shaft 14 and the first housing member 12 are integrally connected and create a tool 10 that is long enough to reach the recessed spark plug.” 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide for a shaft  3-4 inches long because Applicant has not disclosed that a shaft of specifically 3-4 inches long provides an advantage, is used for a particular purpose, or solves a stated problem beyond facilitating manipulation of the tool by hand, which is an expected use of any hand tool. One of ordinary skill in the art, furthermore, would have expected Jirele’s tool, and applicant’s invention, to perform equally well with either the length taught by Jirele or the claimed 3-4 inch length because both would perform the same function of allowing a user to grip the tool by hand equally well considering the typical size of an engine and the typical size of a user’s hand.
Therefore, it would have been prima facie obvious to modify Jirele in view of Gramera to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Jirele in view of Gramera. See also MPEP 2144.04, subsection IV. A. – change in size or proportion.
As to claim 3, Jirele in view of Kafka and Gramera teaches the hand tool of claim 2, wherein the first tool head forms a first end handle (Examiner considers any portion of a hand tool capable of being manipulated by a user’s hand to be a handle..) or the second tool head forms a first end handle (the obviated second tool head is capable of being used as a handle) or the first tool head forms a first end handle and the second tool head forms a second end handle (The first tool head is capable of being used as a handle and the obviated second tool head is capable of being used as a handle).
As to claim 4, Jirele in view of Kafka and Gramera teaches the hand tool of claim 3, wherein the first tool head or the second tool head, or both are 3-4 inches long (the length of the various portions of the hand tool are obviated to be any reasonable length, including 3-4 inches. See Examiner’s reasoning in the rejection of claim 2 above.).
As to claim 5, Jirele in view of Kafka and Gramera teaches the hand tool of claim 3, wherein the shaft prevents the first tool head or second tool head from rotating separately from the handle (Gramera teaches the two sockets are a single component. Thus, it is obviated for the two socket tools of Jirele to be a single component, as illustrated above. As a single component, the tool rotates as one piece, and the tool heads do not rotate independently from each other or the handle).
As to claim 6, Jirele in view of Kafka and Gramera teaches the hand tool of claim 5, wherein the first tool head is, the second tool head is, or both the first and second tool heads are permanently connected to the shaft (as obviated by Gramera, the tool heads of Jirele are permanently connected to the middle shaft 14).
As to claim 7, Jirele in view of Kafka and Gramera teaches the hand tool of claim 6, wherein the shaft comprises two sections with 2, 4, 6, or 8 sides (the left side of the shaft 14 is a first section, the right side of shaft 14 is a second section).
As to claim 8, Jirele in view of Kafka and Gramera teaches the hand tool of claim 7, wherein the shaft further comprises a first middle handle disposed between the two sections (the section 15 is between the shafts 14 in the obviated illustration, above).
As to claim 9, Jirele in view of Kafka and Gramera teaches the hand tool of claim 8, wherein at least one of the first tool head and the second tool head further include a magnet disposed inside the hollow socket such that the magnetic field of the magnet holds the grease fitting (Kafka [0024] teaches, “In another example, a magnet can be used to retain the nipple portion 205 within the recess 520.” ).
As to claim 10, Jirele in view of Kafka and Gramera teaches the hand tool of claim 1, wherein the hollow socket has a socket length longer than the nipple and hexagonal collar length (as illustrated by Jirele and as indicated by Kafka’s teachings of lubricant fitting 200 being disposed within the socket tool 100).
As to claim 11,  Jirele, Kafka, and Gramera have been obviated to be combined as described in the rejection of claim 1, above. Specifically, Jirele is obviated to be modified in view of Kafka to have socket dimensions useful for interfacing with grease fittings rather than spark plugs. Moreover, Jirele is obviated to be modified in view of Gramera to be double-ended by attaching another socket tool of a different size to the rear of a first tool.
Jirele in view of Kafka and Gramera teach: a method of installing a grease fitting (Kafka is directed to installed grease fittings) comprising the steps of: providing a hand tool for installing a grease fitting (the combination of Jirele, Kafka, and Gramera, as obviated above.), the grease fitting (see Kafka Fig 2) has a collar (210), a shank (threaded portion 215), and a nipple (240), the hand tool comprising a first tool head (the left side socket as illustrated above) and a second tool head (the right side socket as illustrated above), each including a hollow socket (as illustrated above) having a socket aperture (Jirele teaches opening 18, Kafka teaches axis 130), contact surfaces configured to engage the collar (hex shape configuration 22/hexagonal inner portion 110), and a deformable, cylindrical gripping member (elastomeric sleeve 20/insert 105) disposed within the hollow socket having an interior diameter smaller than an exterior diameter of the nipple (Jirele Col 5 lines 33-35: teaches “The elastomeric sleeve has an inner diameter that is less than the outer diameter of the top portion of the spark plug.” Kafka [0021] teaches: “For example, there can be an interference fit between the nipple portion 205 and the recess 520 of the insert 105 upon insertion.”), and a handle having a shaft (shaft 14) with 2, 4, 6, or 8 sides (Jirele Col 6 lines 7+: “The second end 15 of the shaft 14 can be adapted to mate with a torque member. For example, it may have [sic] be square shaped to mate with a wrench.”) joining the first tool head to the second tool head (as illustrated above as obviated by Gramera); inserting the grease fitting into the hollow socket (as described at Kafka [0023], the insert 105 receives the lubricant fitting 200); placing the shank against a grease fitting receptacle; rotating the hand tool by placing three or more fingers onto the first tool head, the second tool head, or the handle to thread the shank into a grease receptacle; and removing the hand tool from the grease fitting (this is the typical mode of operation of a hand tool useful for threaded fasteners. See Kafka [0023] which teaches, “the threaded portion 215 of the lubricant fitting 215 can extend beyond the second end of the socket 100, thereby facilitating ease of installation, as shown in FIG. 3.” ).
As to claim 12, Jirele in view of Kafka and Gramera teaches the method of claim 11 further comprising the step of rotating the hand tool to unthread the shank from the grease fitting receptacle (this is the typical mode of operation of a hand tool useful for threading or unthreaded threaded fasteners.).
As to claim 13,  Jirele, Kafka, and Gramera have been obviated to be combined as described in the rejection of claim 1, above. Specifically, Jirele is obviated to be modified in view of Kafka to have socket dimensions useful for interfacing with grease fittings rather than spark plugs. Moreover, Jirele is obviated to be modified in view of Gramera to be double-ended by attaching another socket tool of a different size to the rear of a first tool.
Jirele in view of Kafka and Gramera teach a hand tool (the obviated tool of Jirele in view of Kafka and Gramera) for installing a grease fitting (see Kafka Fig 2) having a collar (210), a shank (215), and a nipple (240), the hand tool comprising: a first tool head (the left side socket as illustrated above) and a second tool head (the right side socket as illustrated above), the first tool head and the second tool head, each including a hollow socket (as illustrated above) having a socket aperture (Jirele teaches opening 18, Kafka teaches axis 130) and socket sides configured to releasably engage the collar (hex shape configuration 22/hexagonal inner portion 110), and a deformable, cylindrical gripping member disposed within the hollow socket (elastomeric sleeve 20/insert 105) having an interior diameter smaller than an exterior diameter of the nipple (Jirele Col 5 lines 33-35: teaches “The elastomeric sleeve has an inner diameter that is less than the outer diameter of the top portion of the spark plug.” Kafka [0021] teaches: “For example, there can be an interference fit between the nipple portion 205 and the recess 520 of the insert 105 upon insertion.”); and a handle comprising a shaft (shaft 14) with 2, 4, 6, or 8 sides (Jirele Col 6 lines 7+: “The second end 15 of the shaft 14 can be adapted to mate with a torque member. For example, it may have [sic] be square shaped to mate with a wrench.”) joining the first tool head to the second tool head (as illustrated above as obviated by Gramera), the handle's diameter is smaller than the diameters of the first tool head and the second tool head (as illustrated above).
As to claim 14, Jirele in view of Kafka and Gramera teaches the hand tool of claim 13, but does not teach the handle is 3-4 inches long. Jirele does not disclose expressly that the shaft is 3-4 inches long. Instead, Jirele teaches at Col 6 lines 10-12: “In this embodiment, the shaft 14 and the first housing member 12 are integrally connected and create a tool 10 that is long enough to reach the recessed spark plug.” 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide for a shaft  3-4 inches long because Applicant has not disclosed that a shaft of specifically 3-4 inches long provides an advantage, is used for a particular purpose, or solves a stated problem beyond facilitating manipulation of the tool by hand, which is an expected use of any hand tool. One of ordinary skill in the art, furthermore, would have expected Jirele’s tool, and applicant’s invention, to perform equally well with either the length taught by Jirele or the claimed 3-4 inch length because both would perform the same function of allowing a user to grip the tool by hand equally well considering the typical size of an engine and the typical size of a user’s hand.
Therefore, it would have been prima facie obvious to modify Jirele in view of Gramera to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Jirele in view of Gramera. See also MPEP 2144.04, subsection IV. A. – change in size or proportion.
As to claim 15, Jirele in view of Kafka and Gramera teaches the hand tool of claim 14, wherein the first tool head forms a first end handle (Examiner considers any portion of a hand tool capable of being manipulated by a user’s hand to be a handle..) or the second tool head forms a first end handle (the obviated second tool head is capable of being used as a handle) or the first tool head forms a first end handle and the second tool head forms a second end handle (The first tool head is capable of being used as a handle and the obviated second tool head is capable of being used as a handle).
As to claim 16, Jirele in view of Kafka and Gramera teaches the hand tool of claim 15, wherein the first tool head or the second tool head, or both are 3-4 inches long (the length of the various portions of the hand tool are obviated to be any reasonable length, including 3-4 inches. See Examiner’s reasoning in the rejection of claim 2 above.).
As to claim 17, Jirele in view of Kafka and Gramera teaches the hand tool of claim 16, wherein the first tool head is, the second tool head is, or both the first and second tool heads are permanently connected to the handle (as obviated by Gramera, the tool heads of Jirele are permanently connected to the middle shaft 14).
As to claim 18, Jirele in view of Kafka and Gramera teaches the hand tool of claim 17, wherein the tool does not comprise an internal drive fitting (Jirele does not teach the hex shape 22 may be used as an internal drive fitting. Moreover, even though Gramera teaches at least one embodiment having an internal drive fitting, that feature of Gramera is not relied upon for the obviousness of making a single socket tool be double-ended by attaching one socket to the rear of another with a wrench-engaging portion in-between.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        20 September 2022